 Inthe Matter of GENERAL AMERICAN AEROCOACH,MOTORCOACH D1VL-sloe,GENERAL AMERICANTRANSPORTATION CoaroRAIioNandRALPErH. LUNDEAN, ALL, AN INDIVIDUALIn the Matter of GENERAL AMERICAN AEROCOACH, MOTOR COACH Dlvi-SION, GENERAL. AMERICAN TRANSPORTATION CORPORATIONandRusSELL B. HEATH, AN INDIVIDUALIn the Matter of Local 714, INTERNATIONAL UNION,UNIc DAUTO-MOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMER-ICA, CIOandRALPH H.LUNDEWALL, ANINDIVIDUALIn the Matter of LOCAL 714, INTERNATIONAL UNION, UNITED AUTO-MOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMER-ICA, CIO and RUSSELL B. HEATH, AN INDIVIDUALCasesNos. 13-CA-139, 13-CA-144, 13-CB-35, and 13-CB-36.-Decided June 9, 1950DECISION AND ORDEROn January 12, 1950, Trial Examiner Josef L. Hektoen issued hisIntermediate Report in the above-entitled proceedings finding thatthe Respondents hid engaged in and were engaging in certain unfair-labor practices, and recommending that they cease and desist there--f rom and take certain affirmative action, as set forth in the copy of the.Intermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report, together with supportingbriefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed..The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptions and briefs, and the entire record in thecases, and hereby adopts the findings, conclusions, and recommendations of the Trial Examiner, with the following additions and modi-fications :'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this proceeding to a three-member panel[Chairman Herzog and Members Houston and Murdock].90 NLRB No. 36.239 240DECISIONS OF NATIONALLABOR RELATIONS BOARD1.We agree with the Trial Examiner that the Respondent Com-pany discriminatorily discharged Ralph H. Lundewall and RussellB. Heath in violation of Section 8 (a) (3) and, derivatively, SectionS (a) (1) of the amended Act, and, that by causing such discharges,the Respondent Union violated Section 8 (b) (2).We further findthat this action of the Respondent Union was violative of Section 8(b) (1) (A).The record shows that on August 23, 1948, the Respondents enteredinto a. union-shop agreement, effective for 2 years front May 31, 1948,to May 31, 1950,2 and that on August 31, 1948, the Respondent Unionrequested the discharge of employees Lundewall and Heath princi-pally because of their alleged delinquencies in dues and assessmentsfor periodspriorto the current contract.3When the Respondent,Company protested such request, the Respondent Union, on Septem-ber 8, 1948, threatened economic measures if action was not taken bythe Company, and, on September 10, 1948, the Company effected the.discharge of Lundewall and Heath.Assuming, without passing upon, the validity of the union-shopagreement between the Respondents," theretroactiveapplication ofsuch clause by the Respondent Company was clearly without the pro-tection of the proviso to Section 8 (a) (3) and constituted discrimina-tion violative of Sections 8 (a) (3) and 8 (a) (1) of the amended Act.'By thus causing the Respondent Company to discharge Lundewalland Heath in violation of Section 8 (a) (3), the Respondent Unionviolated Section 8 (b) (2) and 8 (b). (1) (A) of the amended Act.s2.We also agree with the Trial Examiner that, by other conduct,the Respondent Union violated Section 8 (b) (1) (A).We rely in this connection on: (a) The statement by Nickolich, theRespondent Union's secretary-treasurer, to Lundewall.early in May1948 that because of the latter's alleged dues delinquency, lie was not2On June 29, 194S, the Respondent Union was authorized, after an election held pur-suant to Section 9 (e) (1) of the amended Act, to execute a union-shop agreement.3Lundewall's alleged delinquency consisted of dues from September 1946 through April1948, plus assessments and readmission fee-a total of $32.50.Heath's delinquencyamounted to $21, covering dues from July 1.947 through June 1948, assessments, and read-mission fee.As shown in the Intermediate Report, no union-shop contract was even ineffect during the period from April 14 to June 16, 1947, nor is it asserted that such acontract was operative from April 28 to May 31, 1948.The Trial Examiner did not find that terms of the contract,perse,were unlawful,and no exceptions have been filed to the failure so to find.G ColonieFibre Co.v.N. L. R. B.,163 F. 2d 65 (C. A. 2, 1947), enfg. 69 NLRB 589 and71 NLRB 354 ;SeligManufacturing Company, Inc.,79 NLRB 11.44 ;Hamilton-Sehel &Walsh ShoeCo., 80 NLRB 1496. The contention of the Respondent Company that itshould not be held liable herein because it acted under intimidation by the RespondentUnion is without merit as a matter of law.Lloyd A. Fry Roofing Company,89 NLRB 845.Lloyd A. Fry Roofing Company, supra.footnote 5 ;Union Starch & Refining Co., 87NLRB 779;Clara-Val PackingCo., 87 NLRB 703. GENERAL AMERICAN AEROCOACH241.in good standing in the Respondent Union, followed by Nickolich'sstatement the next day to Lundewall that if the latter didn't pay thedelinquency, he would be suspended from the Union and discharged,from the Company, and Nickolich's subsequent letter of May 19, 1948,to Lundewall threatening expulsion from the Union for failure to paythe delinquency; (b) the June 1.948 statement' of Union stewardMinder to Heath that the latter would be discharged if he didn't payhis delinquency; (c) Nickolich's August 1948 statement to Heath thathe wanted the latter's job; and (d) Nickolich's letters of August 24,1.948, to the Respondent Company, copies of which were sent to Lunde-wall and Heath, respectively, stating that Lundewall and Heath hadbeen suspended for failure to pay their alleged delinquencies.8ORDERUpon the entire recordin the cases and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.The Respondent Company, General American Aerocoach, MotorCoach Division,General American Transportation Corporation, EastChicago, Indiana,its officers,agents, successors,and assigns,shall:a.Cease and desist from :(1)Encouraging membership in Local 714,International Union,United Automobile,Aircraft & Agricultural Implement Workers ofAmerica, CIO,or in any other labor organization of its employees, bydischarging any of its employees or discriminating in any other man-ner in respect to their hire and tenure of employment, or any terms orconditions of employment,except to the extent authorized by Section8 (a) (3) of the amended Act;(2) In any like or related manner interfering with, restraining,or coercing its employees in the right to refrain from exercising therights guaranteedthem bySection 7 of the amended Act, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the amended Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Offer to Ralph H. Luulewall and Russell B. Heath immediateand full reinstatement to their former or substantially equivalent po-The Trial Examiner erroneously found that this statement was made in April 1948.8Sca,npraje, Incorporated,82NLRB 892:Smith Cabinet Manufacturing Company,Inc.,81 NLRB 8S6; ef.J.S.AbercrombieCompany,83 NLRB 524.903847-51-vol. 90-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitions,without prejudice ' to their seniority or other rights andprivileges;(2)Post at its plant at East Chicago, Indiana, copies of the noticeattached hereto as Appendix A.°Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall, afterbeing duly signed by the Respondent Company's representative, beposted by it immediately upon receipt thereof, and be maintained byit for a period of at least sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent Company to insure that said notices are not altered, defaced,or covered by any other material;(3)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent Company has taken to comply herewith.2.The Respondent Union, Local 714, International Union, UnitedAutomobile, Aircraft R Agricultural Implement Workers of America,(10, its officers, representatives, and agents, shall :a.Cease and desist from :(1)Restraining or coercing employees of General American Aero-coach,Motor Coach Division, General American TransportationCorporation, .its successors, or assigns, in the exercise of their rightto refrain from any or all of the concerted activities guaranteed bySection 7 of the amended Act, except to the extent that such rights maybe^affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized by Section 8 (a) (3)of the amended Act.(2) In any manner causing or attempting to cause General Ameri-can Aerocoach, Motor Coach Division, General American Transporta-tion Corporation, its officers, agents, successors, or assigns, to discrimi-nate against its employees in violation of Section 8 (a) (3) of theamended Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Notify, in writing, General American Aerocoach, Motor CoachDivision, General American Transportation Corporation, that it with-draws its objections to the employment of Ralph H. Lundewall andRussell B. Heath by the Respondent Company and requests it to offerthem immediate and full reinstatement to their former or substanti-ally equivalent positions, without prejudice to their seniority or otherrights and privileges;n" In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall. be inserted before the words, "A Decision and Order," the words, "A Decree ofthe United States Court of Appeals enforcing." GENERAL AMERICAN AEROCOACH243(2)Post in conspicuous places in its business office, and wherenotices to its members are customarily posted, copies of the noticeattached hereto as Appendix B.10Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by an official representative of the RespondentUnion, be posted by it immediately upon receipt thereof and be main-tained by it for a period of at least sixty(60) consecutive days there-after.Reasonable steps shall be taken by it to insure that said noticesare not altered,defaced, or covered by any othermaterial;(3)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached hereto as Appendix B, for posting, theEmployer willing, at the East Chicago,Indiana, plant of GeneralAmerican Aerocoach,Motor Coach Division,GeneralAmericanTransportation Corporation,in places where notices to its employeesare customarily posted.Copies of said notice, to be furnished by theRegional Directorfor the ThirteenthRegion,shall, after being signedas provided in paragraph 2 (b) (2) of this Order, be forthwith re-turned tosaidRegional Director for said posting ;(4)Notify theRegional Director for the Thirteenth Region, inwriting, within ten (10)days from the date of this Order, what stepsthe .Respondent Union has taken to comply herewith.3.General American Aerocoach,Motor Coach Division, GeneralAmerican Transportation Corporation,its officers,agents, successors,and assigns, and Local 714,International Union,United Automobile,Aircraft&Agricultural Implement Workers of America, CIO, itsofficers,representatives,and agents,shall jointly and severally, make.whole Ralph H. Lundewall and Russell B. Heath, for any loss ofpay they mayhave suffered because of the discrimination against them,by payment to each of them of a sum of money equal to the amounteach would normally have earned as wages from September 10, 1948,the date of the discrimination,to the date of the offer of reinstatement,or to five days after the date on which the Respondent Union servesupon the Respondent Company the written notice as set forth in para-graph 2(b) (1.) of this Order, whichever shall first occur, less thenet earnings of each during said period.The Respondent Companyshall make them whole for any loss of pay they may have sufferedbecause of the discrimination against them,by payment to each of themof a sum of money each would normally have earned as wages fromfive days after the date upon which it is served by the RespondentUnion with the written notice required by paragraph 2 (b) (1) of this'° In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order" the words, "A Decree ofthe United States Court of Appeals enforcing." 244DECISIONS OF NATIONALLABOR RELATIONS BOARDOrder, to the date of the offer of reinstatement, less the net earningsof each during said period.APPENDIX ANOTICE To ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in LOCAL 714, INTERNA-TIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO, or in any other labororganization of our employees, by discharging any of our em-ployees or discriminating in any other manner in regard to theirhire or tenure of employment, or any terms or conditions of em-ployment, except to the extent authorized by Section 8 (a) (3)of the amended Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the right to refrain from anyor all of the concerted activities guaranteed them by Section 7of the amended Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the amended Act.AVE WILL OFFER to Ralph H. Lundewall and Russell B. Heathimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights or privileges previously enjoyed, and WE WILL make themwhole for any loss of pay sufferedas a resultof the discrimina-tion against them.All our employees are free to become, remain, or to refrain frombecoming or remaining, members in good standing of the above-named union or any other labor organization, except to the extentthat this right may be affected by an agreement in conformity withSection 8 (a) (3) of the amended Act.GENERAL AMERICAN AEROCOACI-J, MOTOR COACH DIVISION,GENERAL AMERICAN TRANSPORTATION CORPORATION,Employer.By ------------------------------------------------------------(Representative)(Title)Dated -------------------- 245This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNoTiCi, TO. ALL MEMBERS or LOCAL 714, INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS orAMERICA, CIO, AND TO ALL EMPLOYEES or GENERAL AMERICAN AERO-COACH, MOTOR COACH DIVISION, GENERAL AMERICAN TRANSPORTA-TION CORPORATIONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce employees of GENERAL AMERI-CAN AEROCOACII, MOTOR COACH DIVISION, GENERAL AMERICANTRANSPORTATION CORPORATION,its successors or assigns, in the ex-ercise of their right to refrain from any or all of the concertedactivities guaranteed to them by Section 7 of the amended Act,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condi-tion of employment, as authorized by Section 8 (a) (3) of theamended Act.AVE WILL NOT in any manner cause or attempt to cause GENERALAMERICAN AEROCOACH, MOTOR COACT[ DIA IsioN, GENERAL AMERI-CAN TRANSPORTATION CORPORAT7oN, its officers, agents, successors,or assigns, to discriminate against its employees in violation ofSection 8 (a) (3) of the amended Act.WE WILL make Ralph H. Lundewalland-Russell B. Heath wholefor any loss of pay suffered because of the discrimination againstthem.LoCAL 714, INTERNATIONAL UNION, UNION AUTOMOBILE,Labor Organi2ation.By -----------------------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for sixty (60) clays from the datehereof and must not be altered, defaced, or covered by any otherInateria.l. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE'REPORTJlr. Irving31.Friedman.,for the General Counsel.Seyfarth., Shaw and Fairweather,byMessrs. Lee C. ShawandCharles 0.Preston,of Chicago, Ill., for the Respondent Company.Mr. Max Raskin,of Milwaukee, Wis.,JIr.Harold A. Katz,of Chicago, Ill., andMr. PaulDobyns, of Hammond, Ind., for the Respondent Union.STATE11fENT OF THE CASEUpon charges duly filed by Ralph H. Lundewall and Russell B. Health, indi-respectively called the General Counsel' and the Board, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued his consolidated complaintdated August 11, 1.949, against General American Aerocoach, Motor Coach Divi-sion,General American Transportation Corporation, East Chicago, Indiana,herein called the Company and Local 714, International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America, CIO, hereincalled the Union, and collectively called the Respondents, alleging that the Com-pany and the Union had engaged in and.were engaging in unfair labor practices,within the meaning of Section 8 (a) (1) and (3) and Section S (b) (1) and (2)respectively, and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, as amended, 61. Stat. 1.36, herein called the Act.Copies of the chargesand consolidated complaint, accompanied by notice of hearing thereon, wereduly served upon the parties?With respect to the unfair labor practices the consolidated complaint allegedin substance that: (1) The Company, on or about September 1.0, 1948, dischargedRalph H. Lundewall and Russell B. Heath, and thereafter refused to reinstatethem, because they, and each of them, refused to join, assist, and pay exactionsto the Respondent Union; that it thereby encouraged membership in the Re-spondent Union, in violation of Section 8 (a) (3) of the Act; and that it therebyinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed them in Section 7 of the Act; and (2) that the Union, on or aboutApril 15, 1948, and thereafter, by threatening employees of the Company, par-ticularly those who filed the charges herein, that said Union would deny orterminate their membership therein for reasons other than their failure totender periodic dues and initiation fees, and by further threatening them thatitwould cause or attempt- said Company to discharge them in violation ofSection 8 (a) (3) of the Act, acted in contravention of the provisions of Section8 (b) (1) (A) of the Act; by attempting to cause on August 24, and causing onSeptember 10, 1948, the Company to discharge them in violation of Section 8(a) (3) -of the Act, the Union engaged in unfair labor practices, within the mean-ing of Section 8 (b) (2) of the Act; and (3) by such actions, the Respondentswere engaging in unfair labor partices affecting commerce, within the meaningof Section 2 (6) and (7) of the Act.Thereafter the Respondents filed their separate answers admitting certainallegations of- the complaint, but denying the commission of any unfair laborpractices.Thisterm includes his representativeat thehearing.'On August Iii, 1949,the RegionalDirectorissued his order postponing the hearingfrom August 23 to August 24, 1949. GENERAL AMERICAN AEROCO'ACH247Pursuant to notice, a hearing was held on August 24, 1949. at Chicago, Illinois,before the undersigned, Josef L. Hektoen, the Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel, the Company, and theUnion were represented by counsel and participated in the hearing.All partieswere afforded full opportunity to be heard, to examine and cross-examine wit-nesses,and to introduce evidence bearing upon the issues.Although oral-argu-ment was waived, all parties have submitted briefs.Upon the entire record in the case, the undersigned makes the following:FINDINGS Or FACTI.THE BUSINESS OF THE COMPANYThe Company,General AmericanAerocoach, MotorCoach Division,GeneralAmerican TransportationCorporation,East Chicago,Indiana, is a Delawarecorporation maintaining its principal place of business in Chicago,Illinois.InEastChicago,Indiana,it operates a plant, the only one herein concerned, whereit is engaged in the manufacture of motor coaches.During 1948, it there boughtraw materials valued in excess of $500,000, more than 75 percent thereof beingshipped to the East Chicago plant from points outside the State of Indiana.During the same period,it sold finished products valued in excess of$1,000,000,more than 75 percent thereof being shipped by it to points outside the State ofIndiana.The answers of the Respondents admit,and the undersigned finds, that theCompanyis engagedin commerce,within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 714, International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, CIO, is a labor organization admitting tomembei;ship employees of the Respondent Company.III.THE UNFAIR LABOR PRACTICESA. Thesequenceof eventsThe first of the contracts governing the relation between the Respondents andrelevant herein,was entered into on April 26,and dated April 15, 1946.It con-tained a 60-day union-shop clause and a 60-day automatic renewal clause. itwas terminated on April 14,1947,by notice of the Union.On June16, 1947, asecondcontractwas entered into containing similar provisions.On April 28, 1948,itwas similarly terminated.On June 29,1948,the Regional Director issued his certification that the Unionwas authorized to make a union-shop agreement with the Company pursuant tothe provisionsof the Act,as amended!On August23, a third contract dated May31, 1948,was entered into by theRespondents.It provided that old and new employees should be and remainmembers in good standing of the Respondent Union, new employees having 30days in which to attain good standing,and for dues deductionsupon writtenauthorization.It furtlier-provided that, while employees who lost theirmember-ship in accordancewiththe provisions of the union bylaws and constitutionwere not to be retained in the employ of theCompany,the latter would neverthe-Case No. 13-UA-.1183. 248DECISIONS OF NATIONALLABOR RELATIONS BOARDless not be required to discharge such employees where that action would resultin violation by it of any provision of the Act.Ralph H. Lundewall was employed by the Company on January 11, 1944. Heresigned on October 29, 1946, and "got another job."On February 2, 1945, hereturned to employment with the Company as a new employee and his senioritybegan as of that date.Russell B.Heath was employed by the Company on May 27, 194(1, laid off onJune 30, 1947, and having failed to respond to a notice of recall, was terminatedon January 30, 1948. On April 22, 1945, he was hired as a new employee and his.senioritybeganas of that (late.Both Lundewall and Heath weremembersin goodstandingof the Union whentheir employment ceased, but failed to take withdrawal cards.The record issilent as to any work they performed or where or for whom they did so duringtheir absences from the Company's plant.'About 60 days after his return, Lundewall applied for union membership andauthorized dues deductions.Early in May 1948, Milo A Nickolich, the Union'sfinancial secretary-treasurer, informed him that because of an alleged cluesdelinquency incurred during his absence from the plant, he was not in goodstanding in the Union.On May 19, Nickolich wrote Lundewall that his delin-quency consisted of dues of $1.50 per month from September 1946, through April1948, two assessments of $1 each, and a $2 readmission fee ; that with credit for$3.50 deducted after his return to work, the total was $29; and that failure toremit that sum would result inexpulsion.On May 24 and August 10, Lundewallwrote Raymond H. Berndt, the Union's regional director, asking for explana-tion.On August 17, the latter answered saying that Lundewall's failure to takea withdrawal card at the time of his resignation was responsible for his delin-quency.Lundewall did not remit.About 60 clays after his return, Heath also applied for union membership andauthorized dues deductions.At, or shortly before this time, Steward Waldo B.Minder informed Heath that he was delinquent in the amount of $21' on accountof his failure to obtain a withdrawal card or out-of-work slip and that if lie slidnot remit this amount, he would be discharged from his job.'On August 24, Nickolich wrote the Respondent Company separate letters re-specting Lundewall and Heath, stating that both had been suspendedfrom mem-bership for failure to pay dues and assessments, and setting forth of what theirrespective claimed delinquencies consisted and the amount of each.A copy ofthe applicable letter was sent to each of the charging parties.On August 26, R. H. Evans, company general superintendent, repliedstatingthat because the employees in question had returned to work as new employees,lie believed the union-shop provisions of the contract to be inapplicable.'On August 31, Nickolich wroteEvansstating that because neither Lundewallnor Heath had made efforts to be reinstated, the Union requested that they bedischarged pursuant to the terms of the contract.4The evidence indicates that Heath spent some or all of his absence in a hospital.5The evidence reveals that this amount was arrived as follows : clues of $1.50 per monthfrom July 1947. through June 1948 ; assessment. $1 ; and readmission fee. $2.Heath credibly testified without denial and the undersigned finds, that (luring August,Nickolich refused to accept his tendered part-payment on account of his stated delinquency,informed him that lie did not want Heath's money. but rather his job. and, after speakingto officers of the Union stated that it was union law.Heath thereafter spoke to UnionPresident Ross Fulk and received substantially the same reply.Heath slid not remit.I It will be remembered that the 1948 contract was entered into on August 23. GENERAL AMERICAN AEROCO'ACH249On September 3, representatives of the Respondents conducted a grievanceprocedure respecting the employees involved.The Company's position remainedunchanged.An appeal was taken by the Union to the last step in the grievanceprocedure.On September S. representatives of the parties met for the purpose of takingthe final step. 1lugh M. Holmes, industrial relations mianager of the Company,credibly testified without denial and the undersigned finds, that he restated theposition of the Company to the effect that: Lundewall and Heath were newemployees and that it refused to discharge them on account of unpaid duesaccumulated when they were not working for the Company, that InternationalRepresentative 1'. L. Burgoyne, of the Union. then stated that the Union's internalaffairs were of no concern of the Company, which was, in any event indemnifiedunder the terms of the contract. that the Union was pushing the two cases becauseit ha'l collected dues from other employees under similar circumstances, thatthe Company, by refusing to follow its requests to discharge was laying itselfopen to civil suit and faced econonic action by the Union, and that the Unionrefused to arbitrate the matter.Because Holmnes. as is hereby found, had good reason to fear that the Unionwould strike should the Company fail to do its bidding,' and because lie hadorders from Company executives to avoid a strike at all costs, the plant beingthen engaged in rehabilitating a large number of busses, he reversed the Com-pany's position, oil tine same day wrote accordingly to Burgoyne, and on Septem-ber 10, 1918, discharged Lunclewall and Heath."I.I.Concluding findings1.Contentions of the partiesThe General Counsel's position is that the discharges occurred during a pro-tected period inasmuch as 30 clays had not elapsed between the execution of the1948 contract on August 23, and the date of the discharges. September 10.Hefurther contends that no contract was in effect during the periods April 14-June16, 1947, and April 28-August 23, 1948. Thus the Union demanded dues of Lunde-wall, April-June 1947, and of Heath, April-June 1948, both without contractualwarrant therefor.Further, that, the Union required of Lundewall and Heath,even assumingthatitwas entitled to require union membership at the time,conditions more onerous than those obtaining in the cases of new employees ; andthat by the April 1948, statement of Steward Minder to Heath that he would bedischarged for his failure to remit: Nickolich's August 1948. statement to Heaththat lie wanted his job; Nickolich's May 19, 1948, letter to Lundewall; Nicko-lich's letters of August 24, 1948, to the Company, with copies to Lunclewall andHeath, constituted violations of Section 8 (b) (1) (A) ; that the Company, byacquiescing in the Union's demands, acted in violation of Section 8 (a) (1) and(3) of the Act, and the Union by attempting and causing it to do so. acted inviolation of Section 8 (b) (2).Counsel for the Company, while agreeing in large part with the position ofthe General Counsel, insist that because it made the discharges under duress8Hoboes credibly testified without denial and the undersigned finds, that at about thetime when the Union served its February it, 1940, 60-day notice of desire to modify the 1947contract, International Representative Pat Murphy informed him that the Union consideredit a notice of termination because it did not wish to be bound by the then contract's no-strike provision Glaring negotiations for the new 1948 contract."Neither had had aunion hearing or trial. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a strike threat, it should not be found guilty of any unfair labor practices,snd that the decision in theNewmancase 10 holding the contrary and that backpay may be assessed jointly and severally against the Union and the Company,is not a proper interpretation of the Act by the Board..Counsel for the Union, on the other hand, state that because Lundewall and.Heath neglected to take withdrawal cards from the Union when their employmentteased, they became liable for dues and assessments during their absences fromthe plant."They further state that, during their absences, the Union continuedto press for Lundewall's and Heath's advantage in the matter of wages and con-ditions of employment and that when they returned, each had benefitted materiallys. a result of the Union's continuing incumbency and activity.Further that, onno account should the Union be found to have acted in violation of the provisionsof Section 8 (b) (1) (A) because it at all times acted within the protection ofthe proviso thereto ; 12 and finally, that Heath, upon his return, failed to tenderperiodic dues and initiation fees when due by delaying his application for mem-bership until (37 days after his reemployment.2.FindingsIt seems clear, and it is found that, but for their failure to take out withdrawalcards, neither Lundewall nor Heath would have run afoul of the Union 13 Aliteral reading of the quoted provisions of the Union constitution reveals thatthe taking of a withdrawal' card is permissive, rather than mandatory.Therequirement that a member changing from the jurisdiction of one local to another"shall be required to transfer forthwith" may be an exception, but in the absenceof evidence as to what work, and for whom, the charging parties performedduring their absence from the Company's plant, the matter is in any event notof moment.The Union's contention that they became indebted to it becauseit continuedto work fortheir interests while theywere away,since it assumes,without evidence, that they intended to return to work for the Company whenthey left, must be and is found to be without merit.It follows that under the circumstances found above, the Union's action in.insisting that Lundewall and Heath pay past dues, assessments," and reinstate-ment fees upon their being hired as new employees by the Company, and causingthe Company to discharge them for their failure to do so, was clearly violative10If.Milton Newman, an-individual d/b/a H. H. Newman,85 NLRB 725, 24 LRR1463 (decided August 18, 1949)..11Counsel quotes the following from the applicable union constitution as controlling:"Any member in good standing leaving the jurisdiction of the Internatonal Union isentitled to an honorable withdrawal card.Any member leaving the jurisdiction of aLocal Union to work under tie jurisdiction of another Local Union shall be requiredto transfer forthwith. . . ." (Section 3, Article 17.)And, "A member shall be entitledto a withdrawal card provided he shall have his dues paid up to and including thecurrent month, or out-of-work receipts, and there are. no charges or debts owed to theLocal Union or assessments pending against him." (Section 4, Article 17.)12 "Providedthat this paragraph shall not impair the right of a labor organizationto prescribe its own rules with respect to the acquisition or retention of membershiptherein. . . .13No mention of delay in applying for membership was made before the hearing.Furthermore, the evidence shows that slight delays beyond the period stipulated werecommon. It is therefore found that the Union's contention with reference to delayiswithout merit.11Although the undersigned is not aware that the question has been decided by theBoard or the courts, a close reading of the Act indicates that discharge under a union-shop contract for any reason other than failure to pay "periodic dues and the initiationfees uniformly required as a condition of acquiring or retaining membership" is illegal. GENERALAMERICANAEROCOACH251of Section 8 (b) (2) of the Act." It is so found. It also follows, and ishereby found, that the Company, by discharging them, acted in violation ofSection 8 (a) (1) and (3) of the Act. The Company's contention that it actedonly under duress, is found to be without merit."The April 1948, statement of Steward Sunder to Heath that he would bedischarged if he did not pay his delinquency, Nickolich's May 1948, statementto Lundewall that for the same reason he was not in good standing, his May 19letter to Lundewall threatening expulsion from the. Union, his August 1948,statement to Heath that he wanted the latter's job, and'-his letters of August 24,1948, stating that Lundewall and Heath had been suspended from the Union forfailure to pa34 their alleged delinquencies, amounted; in the opinion of the under-signed. under all of the circumstances revealed in the record, to threatenedloss of-employment for Lundewall and Heath and were calculated to coerce theminto maintaining their good standing in the Union, in violation of their rightsunder Section 7 of the Act to refrain from such activities. It is found that theUnion thereby acted in violation of the provisions of Section 8 (b) (1) (Aj ofthe Act."IV.,THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurringin connection with the operations of the Respondent Company described inSection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondents have engaged in and are engagingin certain unfair labor practices, it will be recommended that they cease anddesist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Company has discriminated in regard to the hire andtenure of employment of Ralph H. Lundewall and Russell B. Heath, it will berecommended that it offer them immediate and full reinstatement to theirformer or substantially equivalent positions" without prejudice to theirseniority and other rights and privileges.Having further found that the Union has caused the Respondent Company toso discriminate in regard to the hire and tenure and employment of Ralph H.Lundewall and Russell B. Heath, it will be recommended that. the Union notifythe Company, in writing, that it withdraws its objections to their -employmentand that it requests the Company to offer them immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice totheir seniority and other rights and privileges." Id.aradoMining Coni.pany,77 NLRB, 392; ColonicFibre Company v. N. L. R. B.163 F. 2d 65 (C. A. 2)...See the Newman..case (ftn. 10 above) and cases.. therein cited in ftn. 14.See theNewmancase, above.is In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent-position" is intended-to mean "former position, wher-ever possible. but'if such position is no longer in existence,.-then. to a substantially equiva-lent position."SeeTheChaseNational Bank of the City of New York, San- Joan, PuertoRico, Branch,65 NLRB 527. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be recommended that the Respondents jointly and severally10 makeRalph H. Lundewall and Russell B. Heath whole for any loss of pay they mayhave suffered by reason of the discrimination against them,.by the payment toeach of them of a sum of money equal to the amount each would normally haveearned as wages front the dates of the discrimination against them to the datesof the offers of reinstatement, less the net earnings of each during such period.20Upon the basis of the foregoing findings of fact and the entire record in thecase, the undersigned wakes the following:CONCLUSIONS OF LAWI.Local 714, International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, CIO, is ar labor organization, within the mean-ing of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of efttployment ofgaged in and is engaging in unfair labor practices, within the meaning ofSection S (a) (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondent Company hasengaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (a) (1) of the Act.4.By causing the Respondent. Company to discriminate in regard to the hireand tenure of employment of Ralph H. Lundewall and Russell B. Heath in viola-tion of Section 8 (a) (3) of the Act, the Respondent Union has engaged in andis engaging in unfair labor practices, within the meaning of Section S (b) (2)of the Act.5.By restraining and coercing employees of the Respondent Company in theexercise of their right to refrain from any and all of the concerted activitiesguaranteed by Section 7 of the Act, the Respondent Union has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (b) (1)of the Act.6.The aforesaid unfair labor practices are unfair practices aiffecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that:1.The Respondent Company, General American Aerocoach, Motor Coach Divi-sion, General American Transportation Corporation, East Chicago, Indiana, itsofficers, agents, successors, and assigns, shall:a.Cease and desist from:(1.)Encouragingmembership in Local 714, International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, CIO, orin any other labor organization of its employees by discharging ally of its em-ployees or discriminating in any other manner in respect to their hire and tenureof employment, or any terms or conditions of employment;(2) In any like or related manner interfering with, restraining, or coercingits employees in the right to refrain from exercising the rights guaranteed them19See theNemntancase, above.20Crossett LumberCo., 8 NLRB 440. GENERAL AMERICAN AEROCO'ACH253in Section 7 of the Act, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which it is found will effectuate thepolicies of the Act :(1)Post at its plant at East Chicago, Indiana, or at such places as noticesto its employees are customarily posted, copies of the notice attached heretomarked Appendix A. Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by it, beposted by it immediately upon receipt thereof and maintained by it for at leastsixty (60) consecutive days thereafter in conspicuous places, including all placeswhere, notices to its employees are customarily posted.Reasonable steps shallbe taken by it to insure that said notices are not altered, defaced, or coveredby any other material ;(2)Offer to Ralph I-1. Lundewall and Russell B. Heath immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges;(3)Notify the RegionaLDirector for the Thirteenth Region, in writing, withintwenty (20) days from the date of the receipt of this Intermediate Report, whatsteps it has taken to comply with these recommendations.2.The Respondent Union, local 714, International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, CIO, its officers, repre-sentatives and agents, shall:a.Cease and desist from(1)Requiring, instructing, or inducing General American Aerocoach, MotorCoach Division, General American Transportation Corporation, its officers,agents, successors, or assigns, to discharge employees because they are notmembers in good standing in Local 714, International Union, United Automobile,Aircraft & Agricultural Implement Workers of America, CIO, except in accord-ance with Section 8 (a) (3) of the Act;(2) In any other manner causing or attempting to cause General AmericanAerocoach,Motor Coach Division, General American Transportation Corpora-tion, its otlicers, agents, successors, or assigns, to discriminate against its em-ployees in violation of Section S (a) (3) of the Act;(3)Restraining or coercing employees of General American Aerocoach, MotorCoach Division, General American Transportation Company, its successors orassigns, in the exercise of their right to refrain from any or all of the concertedactivities guaranteed by Section 7 of the Act.b.Take the following affirmative action, which it found will effectuate thepolicies of the Act :(1)Notify, in writing, General American Aerocoach, Motor Coach Division,General American Transportation Corporation, that it withdraws its objectionsto the employment of Ralph H. Lundewall and Russell B. Heath by the Respond-ent Company and requests it to offer them immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;,(2)Post in conspicuous places in its business office, or such places as notices toitsmembers are customarily posted, copies of the notice attached hereto andmarked Appendix B. Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after having been duly signed byofficial representatives of Local 714, International Union, United Automobile, 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDAircraft & Agricultural Implement Workers of America, CIO, be posted by itimmediately upon receipt thereof and maintained by it for a period of at leastsixty (60) consecutive days thereafter.Reasonable steps shall be taken by itto insure that said notices are not altered, defaced, or covered by any othermaterial;(3)Mail to the Regional Director for the Thirteenth Region signed copiesof the notice attached hereto as Appendix B, for posting, the Employer willing,at the plant of Genera] American Aerocoach, 1\Iotor Coach Division, GeneralAmerican Transportation Corporation, in places where notices "are customarily.posted.Copies of said notice to be furnished by the Regional Director for theThirteenth Region, shall, after having been signed as provided in paragraph 2(b) (2) of these Recommendations, be forthwith returned to said RegionalDirector for said posting;(4)Notify the Regional Director for the Thirteenth Region, in writing, withintwenty (20) days from the date of this Intermediate Report, what steps it hastaken to comply with these Recommendations.3,General American Aerocoach, Motor Conch Division, General AmericanTransportation Corporation, its officers, agents, successors, and assigns, andLocal 714, International Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, CIO, its officers, representatives, and agents, shalljointly and severally, make whole Ralph IT. Lundewall and Russell B. Heath forany loss of pay they may have suffered because of the discrimination againstthem, by payment to each of them of a sum of money equal to the amount eachwould normally have earned as wages from September 10, 1.945, the date of thediscrimination to the date of the offer of reinstatement, or to the date on whichthe Respondent Union serves upon the Respondent Company the written noticeas set forth in Section 2 (b) (1) of these Recommendations, whichever shall firstoccur, less the net earnings of each during said period.The Respondent Com-pany shall make them whole for any loss of pay they may have suffered becauseof the discrimination against them, by payment to each of them of a sum ofmoney each would normally have earned as wages from the date upon which it isserved by the Respondent Union with the written notice required by Section 2(b) (1) of the Recommendations, to the date of the offer of reinstatement, lessthe net earnings of each duringsaid period.It is further recommended that unless the Respondents, and each of them, shallwithin twenty (20) days from the receipt of this Intermediate Report, notify saidRegional Director in writing that they will comply with the foregoing recommen-dations, the Board issue an order requiring said Respondents to take the actionaforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the date ofservice of the order transferring the case to the Board, pursuant to Section 203.45of said Rules and Regulations, file with the Board, Washington 25, D. C., anoriginaland six copies of a statement in writing setting forth such exceptions tothe Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upontogether with the originaland six copiesof a brief in support thereof ;and any party may,.within the same period, file an original and six copies of abrief in support of the IntermediateReport andRecommended Order. Imme-diately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties.' State-ments of exceptionsand briefsshall designate by precise citation the portions of GENERAL AMERICAN AEROCOACH255the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46, should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board, and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 12th day of January 1950.JOSEF L. HEKTOEN,Trial E.xamniner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT encourage membership in LOCAL 714, INTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & ACRI.CULTURAL IMPLEMENT WORKERS OFAMERICA, CIO, or in any other labor organization of our employees by dis-criminatorily discharging any of our employees or discriminating in anyother manner in regard to their hire or tenure of employment, or any terms orconditions of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the right to refrain from any or all of the concerted activitiesguaranteed them by Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a) (3) of theAct.WE WILL OFFER to Ralph H. Lundewall and Russell.B. Heath immediate andfull reinstatement to their former or substantial equivalent positions withoutprejudice to their seniority.or other rights.or privileges, and wE WILL makethem and each of them whole for any loss of pay they suffered as a result ofthe discrimination against them.All of our employees are free to become, remain, or to refrain from becomingor remaining, members in good standing of the above-named Union or any otherlabor organization except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the amended Act.GENERAL AMERICAN AEROCOACH, MOTOR COACH DIVISION,GENERAL AMERICAN TRANSPORTATION CORPORATION, .Employer.By -----------------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE To ALT MEMBERS OF LOCAL 71.4, 1NTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIO, AND TO ALLEMPLOYEES OF GENERAL AMERICAN AEIIOCOACH, MOTOR COACH DIVISION, GENERALAMERICAN TRANSPORTATION CORPORATIONPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT require, instruct, or induce GENERAL AMERICAN AEROCOACH,MOTOR, COACH DIVISION, GI:NI:RAT; AMERICAN TRANSPORTATION CORPORATION, todischarge employees or in any other manner discriminate against them be-cause-they are not members in good standing in LOCAL 71.4, INTERNATIONALUNION, UNITIm AUTObid-.',ILI-:, AIRCRAFT & AGRICULTUIIAL IMPLEMENT A ORK!:RSOF AMERICA, CIO, except in accordance with Section S (a) (3) of the Act.WE WILL NOT in any other manner cause or attempt to cause GENERALAMERICAN AEROCO ACH, MOTOR. COACH DIVISION, GENERAL AMERICAN TRANS-PORTA'IION CORPORATION, its Ofllcers, agents, successors, Or assigns, to dis-criminate against its employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of GENERAL AMERICAN AERO-COACH. MOTOR COACH DivisioN, GENERAL AMERICAN TRANSPORTATION COIreO-RATION, its successors or assigns, in the exercise of the right to refrain fromany or all of the concerted activities guaranteed to them by Section 7 ofthe Act.WE WILL make Ralph H.Lundewall and RussellR. Heathwhole for anyloss of pay they may have suffered because of the discrimination againstthem.,LOCAL 714, INTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, CIO,Labor Orga,v,izatiou.By -------------------------------------------------------(Agent orRepresentative)(Title)Dated --------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered, defaced, or covered by any other material.